In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1107V
                                    Filed: October 25, 2016
                                        UNPUBLISHED
*********************************
KAREN JEHLEN,                                     *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On October 1, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that that she suffered shoulder injuries as a result of
her September 20, 2014 influenza (“flu”) vaccine. Petition at 1; Stipulation, filed August
22, 2016, at ¶¶ 2, 4. On August 23, 2016, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ Stipulation. (ECF No. 24).

       On September 6, 2016, petitioner filed an application for attorneys’ fees and
costs. (ECF No. 28). Petitioner requests attorneys’ fees in the amount of $14,784.00

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and attorneys’ costs in the amount of $989.16 for a total amount of $15,773.16. Id. at 1-
2. In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. Id. at 1.

               On September 20, 2016, respondent filed a response to petitioner’s
application. (ECF No. 29). Respondent argues that “[n]either the Vaccine Act nor
Vaccine Rule 13 contemplates any role for respondent in the resolution of a request by
a petitioner for an award of attorneys’ fees and costs.” Id. at 1. Respondent adds,
however, that she “is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Id. at 2. Additionally, she “asserts that a reasonable
amount for fees and costs in the present case would fall between $12,000.00 to
$14,000.00” citing five SIRVA cases litigated by petitioner’s counsel’s law firm where the
stipulated or unopposed award of attorneys’ fees and costs fell within the given range.
Id. at 3.

       On September 28, 2016, petitioner filed a reply. (ECF No. 30). Petitioner argues
that respondent has provided no “detailed objections” but only a range that is
“predicated on similar cases and her ‘experience litigating Vaccine Act claims.’” Id. at 3-
5. Petitioner includes a list of 24 SIRVA cases in which petitioner’s counsel was
awarded attorneys’ fees and costs for claims litigated in 2015 and contends that
respondent’s fee range is “unsubstantiated” based on petitioner’s counsel’s “actual
recent experience litigating Vaccine Act claims.” Id. at 3-4.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

        Petitioner requests additional attorneys’ fees in the amount of $550.00 (2 hours
of time) for preparing the reply. Id. at 5. He has not, however, provided specific billing
entries describing how this time was expended. The undersigned finds the request for
additional hours spent preparing the reply to be reasonable and awards the full amount
requested for preparation of the reply brief, $550.00.3 Thus, the total amount awarded
for attorneys’ fees and costs is $16,323.16.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s application for attorneys’ fees and costs.




3
 The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other
cases.

                                                     2
      Accordingly, the undersigned awards the total of $16,323.164 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel,
Maximillian J. Muller.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3